Title: From Alexander Hamilton to Philip Schuyler, 23 December 1793
From: Hamilton, Alexander
To: Schuyler, Philip



Treasury Departmt Decemr 23. 1793.
Sir

I herewith transmit you a list of Indian goods, intended to be presented to the Six Nations for the services rendered by them to the United States, in the late attempt to make peace with the hostile Indians.
Considering that it may be precarious, on account of the season being so far advanced, to have the goods shipped from New York, and judging that the articles may be equally as well obtained in Albany, I have concluded to request you to engage a trusty Person, who will execute the business in a satisfactory manner and consistently with the public interest. Mr Daniel Hale has been heretofore employed by the Public. By mentioning his name I do not however mean to confine your choice exclusively to him, should you think of a person better competent to the object.
In case any of the articles or a proper substitute for them cannot be got in Albany, recourse must be had to Mr Nicholas Hoffman, in New York, who will procure them.
The goods are to be delivered to General Chapin, who will give duplicate receipts for them; one of which is to accompany the account to be transmitted to the Treasury for settlement. Receipts must also be taken from the Persons of whom the goods are purchased, as vouchers to the general account. A commission of 2½ per Cent will be allowed to the Agent on the amount of the goods.
The purchases are to be made for Cash and with an eye to œconomy—and for this purpose a Credit for a sum not exceeding 3500 Dollars has been opened at the Office of Discount and Deposit in New York, for which drafts may be made and the money applied to the payments in question.
I am, Sir, very respectfully,   Your Obedt Servant,

Alexander Hamilton
General Schuyler,Albany.

